NO.    96-109
          IN THE SUPREMECOURT OF THE STATE OF MONTANA
                                           1996


STATE OF MONTANA,
          Plaintiff      and Respondent,
     v.
DOUGLAS LEMIRE,
          Defendant      and Appellant.



APPEAL FROM:      District  Court of the Eighth Judicial   District,
                  1n and for the County of Cascade,
                  The Honorable Thomas M. McKittrick,  Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                  John Keith,        Attorney at Law,
                  Great Falls,        Montana
          For Respondent:
                  Hon. Joseph P. Mazurek,              Attorney      General,
                  John Paulson, Assistant              Attorney      General,
                  Helena, Montana
                  D. Randy Winner, Assistant               City   Attorney,
                  Great Falls, Montana


                                           Submitted    on Briefs:        July   11, 1996
            crp 10 1596                                    Decided:       September   10, 1996

               [ d-;'&iJ,
                suP:~i-z:'Justice          Terry        N. Trieweiler             delivered           the opinion                of the Court.
           Pursuant           to Section          I,    Paragraph           3(c),       Montana Supreme Court
1995 Internal                 Operating       Rules,          the following             decision            shall     not be
cited          as precedent           and shall         be published               by its        filing       as a public
document with                 the Clerk       of the Supreme Court                     and by a report                of its
result          to     State     Reporter           Publishing             Company and West Publishing
Company.
           The defendant,              Douglas Lemire,                was convicted               in the City             Court
of       the    City       of Great         Falls       of:         (1)     failure         to     identify          himself
after          striking        an unattended              vehicle           in violation               of    § 61-7-106,
MCA; and               (2) failure           to        obey     the        basic       rule        regarding              speed
restrictions               in violation             of § 61-8-303,                 MCA.
           He appealed             his      conviction               to    the      District            Court       for     the
Eighth          Judicial        District       in Cascade County,                     and following             a nonjury
trial,          was again         found      guilty           and convicted            of both            charges.
           Lemire         appeals        the District               Court's        judgment.              We affirm         the

District             Court.
           The issue           on appeal          is whether              there     was sufficient                  evidence
to support             the judgment           of the District                     Court.
                                              FACTUAL BACKGROUND
           At approximately                 6 p.m. on February                    12, 1995, an orange pickup
truck          crashed         into        a burgundy            Plymouth             Voyager          van      which       was
legally          parked        at the       900 block            of Seventh            Avenue North                 in Great
Falls.            The collision              resulted            in       damages to             the      van totalling
$1500.



                                                                2
          At trial,              the State         called         as witnesses                David Morgan and Vena
Morgan who resided                       at 922 Seventh Avenue North                              and heard the impact
of      the       collision.                    Although           neither               actually          witnessed               the
collision,                both     were able          to view            the       scene of          the accident                 just
seconds after                the impact.              Both witnesses                     testified         that          an orange
pickup        backed             up from         the van and proceeded                            down Seventh               Avenue
North.           According              to the Morgans,                the driver           then parked                 the orange
pickup,          got       out,         and entered             a residence                located         at      909 Seventh
Avenue North.                    Neither         witness         was able to accurately                          describe          the
driver        of the vehicle.                     Vena Morgan described                            the driver             as being
"fairly           tall"          when,      in     fact,         Lemire            is     only      5'5"        tall.            David
Morgan stated                    that     the     driver         was wearing                "blue        jeans"           when,      in
fact,      Lemire was wearing                     white         pants.         Despite            these discrepancies,
both witnesses                   were certain          of the events                    immediately             following          the
collision           and the description                         of the vehicle                   involved.
          Bill      Lahr testified                 that         he lived           at 909 Seventh Avenue North
on the night                in question,              and that               he was a co-worker                         of Lemire.
He stated            that         Lemire         had come to                 his        home for         a one-half               hour
visit      at approximately                      6 p.m.         on that            date.
          Officer           Keith         Kercher          of    the     Great            Falls      Police             Department
investigated                the collision.                 He testified                  regarding         the damage done
to      the van           and the          manner in             which         the       collision          occurred.                He
related           that       after         questioning                 the     Morgans             and     then          Lahr,       he
located          Lemire's           pickup        at the Heritage                       Inn where he worked.                       The
officer           inspected               the      pickup,             found            scratches          and          flecks       of
maroon-colored                   paint     on the pickup,                    and determined                that          the paint

                                                                   3
flecks       matched       the      color        of    the damaged van.                Lemire         denied         any
involvement           in the collision,                but admitted          that    he owned the orange
pickup,       that      he had visited                Lahr earlier          in the evening,                and that
he was the             only       person         who had driven              the     orange          pickup         that
evening.
                                                      DISCUSSION
         Was there         sufficient            evidence        to support          the judgment             of the
District         Court?
         When we review             the sufficiency              of evidence         in a criminal                 case,
the     standard        of review           is    whether,         after     viewing      the        evidence          in
the light         most favorable             to the prosecution,                   any rational            trier      of
fact     could       have found           the essential            elements        of the crime            beyond a
reasonable           doubt.        Statev.Brogan         (1993),       261 Mont.         79,     87, 862 P.2d

19, 24.
           Lemire     claims       that     there       was insufficient             evidence          to support
his    conviction          because he was not identified                            as the driver             of the
offending           vehicle.         This        Court     has recognized              that      an essential
element       of the State's                burden       of proof          in a criminal             case is         the
identification             of     the defendant             as the perpetrator                  of    the crime.
Statev.Stringer        (1994),       263 Mont.            295,      301,     868 P.2d          588,        591.        In

support       of his       claim,         Lemire points            to the lack         of eyewitnesses                 to
the actual           collision;           the discrepancies                in David Morgan's               and Vena
Morgan's         descriptions             of the driver            when compared to him;                   the lack
of     significant            damage to his              pickup,       and the        failure         of    Officer




                                                           4
Kercher           to         obtain                samples                of     the            paint         found          on Lemire's                          pickup
bumper           and compare                       it      to        the       paint             on the           van.

           However,                in Shinger we held                               that         "a state              can satisfy                    its         burden

of      proving           identity                      through             circumstantial                         evidence."                     Stringer, 2 63

Mont.        at     301,               868 P.2d                 at     591.                In        fact,       circumstantial                             evidence

may,       even        by itself,                        be sufficient                          to      sustain             a conviction.                              state    v.

Bromgard           (1993),                        261      Mont.                291,                 295,        862          P.2d          1140,                      1142.

Furthermore,                      even            where,              as       in      this            case,           the     State's                 proffered

evidence           contains                   discrepancies                           or is met with                     conflicting                        evidence

produced           by the               defendant,                     it       does            not      necessarily                 follow                 that            the

State's           evidence                   was insufficient                               to         sustain           a conviction.                              As we
have      recognized,                        it     is     within               the        province               of     the       trier          of          fact             to

resolve           inconsistencies                               in the circumstantial                                   evidence;                and "[wlhen

circumstantial                         evidence                 is     susceptible                       of      two interpretations,                                       one

supporting               guilt               and the                 other           supporting                   innocence,                the             trier              of

fact       determines                    which             is        most           reasonable."                       Bromgard, 261 Mont.                                     at

295,       862 P.2d                at        1142.

          Ultimately,                        Lemire's                  brief               does         nothing              more      than                 ask         this

Court       to     review               the         facts            of        the     case            and decide              that         the             District

Court       erred            in        its         resolution                    of        the         factual           issues.                 That             is        not

our      role.          It        is    well             established                   that             issues          of evidentiary                         weight
and witness                  credibility                        are         exclusively                      within          the     province                     of        the

trier       of     fact           and that,                     when such                  evidence               conflicts,                    the         trier              of

fact      must         weigh            that             evidence.                    Statev. Bower (1992),                          254 Mont.                         1,      8,

833 P.2d           1106,               1111.              Furthermore,                          the      trier         of     fact         is     authorized

                                                                                      5
to make reasonable                  inferences      based on the circumstantial                       facts         in
evidence.          Brogan,      261     Mont.     at 89, 862 P.2d at 26.

         The     evidence             presented        by        the     State,         along       with         the
permissible         inferences           drawn therefrom,               was sufficient             to support
Lemire's        conviction.            The evidence            included:      (1) the testimony                 from
David Morgan,            Vena Morgan,            and Bill       Lahr;      (2) the observations                  and
independent         investigation              made by Officer             Kercher;        and (3) several
admissions         made by Lemire               himself.         The District            Court     noted        that
the      Morgans     were practically                eyewitnesses            to    the     collision,            and
that     both    watched         as a distinctive               orange     pickup        pulled     away from
the damaged van only                   moments after             the collision.             The witnesses
then       saw the pickup             park     near Lahr's         residence,           and saw the male
driver       emerge from            the pickup        and enter          Lahr's       home.        Lahr     later
confirmed        that     such a visit           had taken place.             Officer        Kercher         found
pieces      of paint         on the bumper of Lemire's                   pickup     that     resembled           the
paint      on the van.              Lemire      admitted        owning     the orange           pickup,         that
he had visited               Lahr     during      the time        in question,            and that         he was
the only        person       who had driven           his       orange     pickup        on that      day.
         We hold        that,       when viewed        in the light           most favorable               to the
prosecution,            the evidence           was sufficient            to allow        a rational         trier
of fact      to find         the essential          elements       of the crimes            charged        beyond
a reasonable            doubt.         Accordingly,             we affirm         the    judgment          of    the
District        Court.




                                                           6
We concur: